
	

113 HR 4039 IH: California Emergency Drought Relief Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4039
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Costa (for himself, Mr. Cárdenas, and Mr. Farr) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, Agriculture, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of the Interior, the Secretary of Commerce, and the Administrator of the
			 Environmental Protection Agency to take actions to provide additional
			 water supplies and disaster assistance to the State of California due to
			 drought, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the California Emergency Drought Relief Act of 2014.
		2.Table of contentsThe table of contents of this Act are as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—California emergency drought relief
				Sec. 101. Findings.
				Sec. 102. Definitions.
				Sec. 103. Emergency projects.
				Sec. 104. Emergency funding.
				Sec. 105. Emergency environmental reviews.
				Sec. 106. State revolving funds.
				Sec. 107. Drought planning assistance.
				Sec. 108. Calfed Bay-Delta Act reauthorization.
				Sec. 109. Reclamation States Emergency Drought Relief Act reauthorization.
				Sec. 110. Secure Water Act reauthorization.
				Sec. 111. Effect on State laws.
				Sec. 112. Klamath Basin water supply.
				Sec. 113. Termination of authorities.
				TITLE II—Emergency supplemental agriculture disaster appropriations
				Sec. 201. Emergency supplemental agriculture disaster appropriations.
				TITLE III—Federal disaster assistance
				Sec. 301. Treatment of drought under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act.
				TITLE IV—Emergency designations
				Sec. 401. Emergency designations.
		ICalifornia emergency drought relief
			101.FindingsCongress finds that—
				(1)as established in the Proclamation of a State of Emergency issued by the Governor of the State on
			 January 17, 2014, the State is experiencing record dry conditions;
				(2)extremely dry conditions have persisted in the State since 2012, and the current drought conditions
			 are likely to persist into the future;
				(3)the water supplies of the State are at record-low levels, as indicated by a statewide average
			 snowpack of 12 percent of the normal average for winter as of February 1,
			 2014, and the fact that all major Central Valley Project reservoir levels
			 are below 50 percent of the capacity of the reservoirs as of the date of
			 enactment of this Act;
				(4)the 2013–2014 drought constitutes a serious emergency posing immediate and severe risks to human
			 life and safety and to the environment throughout the State;
				(5)the emergency requires—
					(A)immediate and credible action that respects the complexity of the State of California’s water
			 system and its importance to the entire State; and
					(B)policies that do not pit stakeholders against one another, which history has shown only leads to
			 costly litigation that benefits no one and prevents any real solutions;
					(6)Federal law (including regulations) directly authorizes expedited decisionmaking procedures and
			 environmental and public review procedures to enable timely and
			 appropriate implementation of actions to respond to such a type and
			 severity of emergency; and
				(7)the serious emergency posed by the 2013–2014 drought in the State fully satisfies the conditions
			 necessary for the exercise of emergency decisionmaking, analytical, and
			 public review requirements under—
					(A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
					(B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(C)water control management procedures of the Corps of Engineers described in section 222.5 of title
			 33, Code of Federal Regulations (including successor regulations); and
					(D)the Reclamation States Emergency Drought Relief Act of 1991 (Public Law 102–250; 106 Stat. 53).
					102.DefinitionsIn this title:
				(1)Central valley projectThe term Central Valley Project has the meaning given the term in section 3403 of the Central Valley Project Improvement Act (106
			 Stat. 4707).
				(2)Klamath ProjectThe term Klamath Project means the Bureau of Reclamation project in the States of California and Oregon—
					(A)as authorized under the Act of June 17, 1902 (32 Stat. 388, chapter 1093); and
					(B)as described in—
						(i)title II of the Oregon Resource Conservation Act of 1996 (Public Law 104–208; 110 Stat. 3009–532);
			 and
						(ii)the Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221).
						(3)Reclamation projectThe term Reclamation Project means a project constructed pursuant to the authorities of the reclamation laws and whose
			 facilities are wholly or partially located in the State.
				(4)Reserved worksThe term reserved works means Bureau of Reclamation-owned project facilities for which the operations and maintenance are
			 performed by employees of the Bureau of Reclamation or by contract,
			 regardless of funding source.
				(5)SecretariesThe term Secretaries means—
					(A)the Administrator of the Environmental Protection Agency;
					(B)the Secretary of Commerce; and
					(C)the Secretary of the Interior.
					(6)StateThe term State means the State of California.
				(7)State water projectThe term State Water Project means the water project described by California Water Code section 11550 et seq., and operated by
			 the California Department of Water Resources.
				103.Emergency projects
				(a)In generalIn response to the declaration of a state of drought emergency by the Governor of the State, the
			 Secretaries shall provide the maximum quantity of water supplies possible
			 to Central Valley Project and Klamath Project agricultural, municipal and
			 industrial, and refuge service and repayment contractors, State Water
			 Project contractors, and any other locality or municipality in the State,
			 by approving, consistent with applicable laws (including regulations)—
					(1)any project or operations to provide additional water supplies if there is any possible way
			 whatsoever that the Secretaries can do so unless the project or operations
			 constitute a highly inefficient way of providing additional water
			 supplies; and
					(2)any projects or operations as quickly as possible based on available information to address the
			 emergency conditions.
					(b)MandateIn carrying out subsection (a), the applicable agency heads described in that subsection shall,
			 consistent with applicable laws (including regulations)—
					(1)authorize and implement actions to ensure that the Delta Cross Channel Gates shall remain open to
			 the greatest extent possible, timed to maximize the peak flood tide period
			 and provide water supply and water quality benefits for the duration of
			 the State's drought emergency declaration, consistent with operational
			 criteria and monitoring criteria developed pursuant to the California
			 State Water Resources Control Board’s Order Approving a Temporary Urgency
			 Change in License and Permit Terms in Response to Drought Conditions,
			 effective January 31, 2014, or a successor order;
					(2)
						(A)collect data associated with the operation of the Delta Cross Channel Gates described in paragraph
			 (1) and its impact on species listed as threatened or endangered under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), water quality,
			 and water supply; and
						(B)after assessing the data described in subparagraph (A), require the Director of the National Marine
			 Fisheries Service to recommend revisions to operations of the Central
			 Valley Project and the California State Water Project, including, if
			 appropriate, the reasonable and prudent alternatives contained in the
			 biological opinion issued by the National Marine Fisheries Service on June
			 4, 2009, that are likely to produce fishery, water quality, and water
			 supply benefits;
						(3)
						(A)implement turbidity control strategies that allow for increased water deliveries while avoiding
			 jeopardy to adult delta smelt (Hypomesus transpacificus) due to
			 entrainment at Central Valley Project and State Water Project pumping
			 plants; and
						(B)manage reverse flow in Old and Middle Rivers as prescribed by the biological opinion issued by the
			 United States Fish and Wildlife Service and dated December 15, 2008, to
			 minimize water supply reductions for the Central Valley Project and the
			 State Water Project;
						(4)adopt a 1:1 inflow to export ratio for the increased flow of the San Joaquin River, as measured as
			 a 3-day running average at Vernalis during the period from April 1 through
			 May 31, resulting from voluntary transfers and exchanges of water
			 supplies, among other purposes;
					(5)issue all necessary permit decisions under the authority of the Secretaries within 30 days of
			 receiving a completed application by the State to place and use temporary
			 barriers or operable gates in Delta channels to improve water quantity and
			 quality for State Water Project and Central Valley Project South of Delta
			 water contractors and other water users, which barriers or gates should
			 provide benefits for species protection and in-Delta water user water
			 quality and shall be designed such that formal consultations under section
			 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) would not be
			 necessary;
					(6)
						(A)require the Director of the United States Fish and Wildlife Service and the Commissioner of the
			 Bureau of Reclamation to complete all requirements under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) necessary to make
			 final permit decisions on water transfer requests associated with
			 voluntarily fallowing nonpermanent crops in the State, within 30 days of
			 receiving such a request; and
						(B)require the Director of the United States Fish and Wildlife Service to allow any water transfer
			 request associated with fallowing to maximize the quantity of water
			 supplies available for nonhabitat uses as long as the fallowing and
			 associated water transfer are in compliance with applicable Federal laws
			 (including regulations);
						(7)allow North of Delta water service contractors with unused 2013 Central Valley Project contract
			 supplies to take delivery of those unused supplies through April 15, 2014,
			 if—
						(A)the contractor requests the extension; and
						(B)the requesting contractor certifies that, without the extension, the contractor would have
			 insufficient supplies to adequately meet water delivery obligations;
						(8)maintain all rescheduled water supplies held in the San Luis Reservoir and Millerton Reservoir for
			 all water users for delivery in the immediately following contract water
			 year unless precluded by reservoir storage capacity limitations;
					(9)to the maximum extent possible based on the availability of water and without causing land
			 subsidence—
						(A)meet the contract water supply needs of Central Valley Project refuges through the improvement or
			 installation of wells to use groundwater resources and the purchase of
			 water from willing sellers, which activities may be accomplished by using
			 funding made available under section 104 or the Water Assistance Program
			 or the WaterSMART program of the Department of the Interior; and
						(B)make a quantity of Central Valley Project surface water obtained from the measures implemented
			 under subparagraph (A) available to Central Valley Project contractors;
						(10)make WaterSMART grant funding administered by the Bureau of Reclamation available for eligible
			 projects within the State on a priority and expedited basis—
						(A)to provide emergency drinking and municipal water supplies to localities in a quantity necessary to
			 meet minimum public health and safety needs;
						(B)to prevent the loss of permanent crops;
						(C)to minimize economic losses resulting from drought conditions; and
						(D)to provide innovative water conservation tools and technology for agriculture and urban water use
			 that can have immediate water supply benefits;
						(11)implement offsite upstream projects in the Delta and upstream Sacramento River and San Joaquin
			 basins, in coordination with the California Department of Water Resources
			 and the California Department of Fish and Wildlife, that offset the
			 effects on species listed as threatened or endangered under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) due to actions taken under
			 this Act;
					(12)for reserved works only, authorize annual operation and maintenance deficits, owed to the Federal
			 Government and incurred due to delivery of contract water supplies to a
			 Central Valley Project or Klamath Project water contractor during each
			 fiscal year the State emergency drought declaration is in force, to accrue
			 without interest for a period of 5 years and then to be repaid,
			 notwithstanding section 106 of Public Law 99–546 (100 Stat. 3052), to the
			 Federal Government over a period of not more than 10 years at the lesser
			 of—
						(A)the project interest rate; and
						(B)the rate specified in section 106 of Public Law 99–546 (100 Stat. 3052); and
						(13)use all available scientific tools to identify and implement any changes to real-time operations of
			 Bureau of Reclamation, State, and local water projects that could result
			 in the availability of additional water supplies.
					(c)Other agenciesTo the extent that a Federal agency other than agencies headed by the Secretaries has a role in
			 approving projects described in subsections (a) and (b), the provisions of
			 this section shall apply to those Federal agencies.
				(d)Accelerated project decision and elevation
					(1)In generalUpon the request of the State, the heads of Federal agencies shall use the expedited procedures
			 under this subsection to make final decisions relating to a Federal
			 project or operation to provide additional water supplies or address
			 emergency drought conditions pursuant to subsections (a) and (b).
					(2)Request for resolution
						(A)In generalUpon the request of the State, the head of an agency referred to in subsection (a), or the head of
			 another Federal agency responsible for carrying out a review of a project,
			 as applicable, the Secretary of the Interior shall convene a final project
			 decision meeting with the heads of all relevant Federal agencies to decide
			 whether to approve a project to provide emergency water supplies.
						(B)MeetingThe Secretary of the Interior shall convene a meeting requested under subparagraph (A) not later
			 than 7 days after receiving the meeting request.
						(3)NotificationUpon receipt of a request for a meeting under this subsection, the Secretary of the Interior shall
			 notify the heads of all relevant Federal agencies of the request,
			 including the project to be reviewed and the date for the meeting.
					(4)DecisionNot later than 10 days after the date on which a meeting is requested under paragraph (2), the head
			 of the relevant Federal agency shall issue a final decision on the
			 project.
					(5)Meeting convened by SecretaryThe Secretary may convene a final project decision meeting under this subsection at any time, at
			 the discretion of the Secretary, regardless of whether a meeting is
			 requested under paragraph (2).
					104.Emergency funding
				(a)Financial assistance
					(1)In generalFinancial assistance may be made available under the Reclamation States Emergency Drought Relief
			 Act of 1991 (43 U.S.C. 2201 et seq.), subtitle F of title IX of the
			 Omnibus Public Land Management Act of 2009 (42 U.S.C. 10361 et seq.)
			 (commonly known as the Secure Water Act of 2009), and any other applicable Federal law (including regulations), to be divided among each
			 applicable program at the discretion of the Secretary for the optimization
			 and conservation of Reclamation Project water supplies to assist
			 drought-plagued areas of the State and the West.
					(2)Additional availabilityFinancial assistance may be made available under this section to organizations and entities,
			 including tribal governments, that are engaged in collaborative processes
			 to restore the environment while settling water rights claims that are
			 part of an active water rights adjudication or a broader settlement of
			 claims that are part of a basin-wide solution for restoration.
					(b)Types of assistanceAssistance under subsection (a) shall include a range of projects, including—
					(1)the installation of pumps, temporary barriers, or operable gates for water diversion and fish
			 protection;
					(2)the installation of groundwater wells in wildlife refuges and other areas;
					(3)the purchase or assistance in the purchase of water from willing sellers;
					(4)conservation projects providing water supply benefits in the short-term;
					(5)exchanges with any water district willing to provide water to meet the emergency water needs of
			 other water districts in return for the delivery of equivalent quantities
			 of water later that year or in future years;
					(6)maintenance of cover crops to prevent public health impacts from severe dust storms;
					(7)emergency pumping projects for critical health and safety purposes;
					(8)activities to reduce water demand consistent with a comprehensive program for environmental
			 restoration and settlement of water rights claims;
					(9)the use of new or innovative water on-farm water conservation technologies or methods that may
			 assist in sustaining permanent crops in areas with severe water shortages;
					(10)technical assistance to improve existing irrigation practices to provide water supply benefits in
			 the short-term; and
					(11)any other assistance the Secretary determines to be necessary to increase available water supplies
			 or mitigate drought impacts.
					(c)FundingThere is appropriated, out of funds of the Treasury not otherwise appropriated, $100,000,000 to the
			 Secretary of the Interior and the Secretary of Commerce to carry out this
			 section.
				105.Emergency environmental reviewsTo minimize the time spent carrying out environmental reviews and to deliver water quickly that is
			 needed to address emergency drought conditions in the State, the head of
			 each applicable Federal agency shall, in carrying out this Act, consult
			 with the Council on Environmental Quality in accordance with section
			 1506.11 of title 40, Code of Federal Regulations (including successor
			 regulations) to develop alternative arrangements to comply with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) during
			 the emergency.
			106.State revolving fundsThe Administrator of the Environmental Protection Agency, in allocating amounts for each of the
			 fiscal years during which the State's emergency drought declaration is in
			 force to State water pollution control revolving funds established under
			 title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et
			 seq.) and the State drinking water treatment revolving loan funds
			 established under section 1452 of the Safe Drinking Water Act (42 U.S.C.
			 300j–12), shall, for those projects that are eligible to receive
			 assistance under section 603 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1383) or section 1452(a)(2) of the Safe Drinking Water Act (42
			 U.S.C. 300j–12(a)(2)), respectively, that the State determines will
			 provide additional water supplies most expeditiously to areas that are at
			 risk of having an inadequate supply of water for public health and safety
			 purposes or to improve resiliency to drought—
				(1)require the State to review and prioritize funding for such projects;
				(2)issue a determination of waivers within 30 days of the conclusion of the informal public comment
			 period pursuant to section 436(c) of title IV of division G of Public Law
			 113–76; and
				(3)authorize, at the request of the State, 40-year financing for assistance under section 603(d)(2) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(2)) or section
			 1452(f)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(f)(2)).
				107.Drought planning assistance
				(a)In generalUpon the request of Central Valley Project or Klamath Project contractors or other Reclamation
			 Project contractors in the State, the Secretary of the Interior, acting
			 through the Commissioner of Reclamation, shall provide water supply
			 planning assistance in preparation for and in response to dry, critically
			 dry, and below normal water year types to those Central Valley Project or
			 Klamath Project contractors or other Reclamation Project contractors
			 making those requests, including contractors who possess contracts for
			 refuge water supplies or deliver refuge water supplies.
				(b)Types of assistanceAssistance under subsection (a) shall include—
					(1)hydrological forecasting;
					(2)assessment of water supply sources under different water year classification types;
					(3)identification of alternative water supply sources;
					(4)guidance on potential water transfer partners;
					(5)technical assistance regarding Federal and State permits and contracts under the Act of February
			 21, 1911 (36 Stat. 925, chapter 141) (commonly known as the Warren Act);
					(6)technical assistance regarding emergency provision of water supplies for critical health and safety
			 purposes;
					(7)activities carried out in conjunction with the National Oceanic and Atmospheric Administration, the
			 National Integrated Drought Information System, and the State partners of
			 the National Integrated Drought Information System under the National
			 Integrated Drought Information System Act of 2006 (15 U.S.C. 313d)—
						(A)to collect and integrate key indicators of drought severity and impacts; and
						(B)to produce and communicate timely monitoring and forecast information to local and regional
			 communities, including the San Joaquin Valley, the Delta, and the Central
			 Coast; and
						(8)any other assistance the Secretary determines to be necessary.
					108.Calfed Bay-Delta Act reauthorizationTitle I of the Water Supply, Reliability, and Environmental Improvement Act (118 Stat. 1681; 123
			 Stat. 2860) (as amended by section 207 of title II of division D of the
			 Consolidated Appropriations Act, 2014) is amended by striking 2015 each place it appears and inserting 2018.
			109.Reclamation States Emergency Drought Relief Act reauthorizationSection 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) is
			 amended—
				(1)by striking $90,000,000 and inserting $190,000,000; and
				(2)by striking 2012 and inserting 2017.
				110.Secure Water Act reauthorizationSection 9504 of Public Law 111–11 (42 U.S.C. 10364) is amended—
				(1)in subsection (a)(3)(E), by adding at the end the following:
					
						(v)Authority of CommissionerThe Commissioner of Reclamation may, at the discretion of the Commissioner—
							(I)waive any cost-share requirements to address emergency situations; and
							(II)prioritize projects based on the ability of the projects to expeditiously yield water supply
			 benefits during periods of drought.; and
				(2)in subsection (e), by striking $200,000,000 and inserting $250,000,000.
				111.Effect on State lawsNothing in this Act preempts any State law in effect on the date of enactment of this Act,
			 including area of origin and other water rights protections.
			112.Klamath Basin water supplyThe Klamath Basin Water Supply Enhancement Act of 2000 (Public Law 106–498; 114 Stat. 2221) is
			 amended—
				(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and
				(2)by inserting after section 3 the following:
					
						4.Water management and planning activitiesThe Secretary is authorized to engage in activities, including entering into agreements and
			 contracts, or otherwise making financial assistance available, to reduce
			 water consumption or demand, or to restore ecosystems in the Klamath Basin
			 watershed, including tribal fishery resources held in trust, consistent
			 with collaborative agreements for environmental restoration and
			 settlements of water rights claims..
				113.Termination of authoritiesThe authorities under sections 103, 104, 105, and 106 expire on the date on which the Governor of
			 the State suspends the state of drought emergency declaration.
			IIEmergency supplemental agriculture disaster appropriations
			201.Emergency supplemental agriculture disaster appropriations
				(a)Funding
					(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary of Agriculture
			 (referred to in this section as the Secretary) for the emergency conservation program established under title IV of the Agricultural Credit Act
			 of 1978 (16 U.S.C. 2201 et seq.) and the emergency watershed protection
			 program established under section 403 of the Agricultural Credit Act of
			 1978 (16 U.S.C. 2203), $100,000,000, to be divided among each applicable
			 program as the Secretary determines to be appropriate—
						(A)to provide to agricultural producers and other eligible entities affected by the 2014 drought
			 assistance upon declaration of a natural disaster under section 321(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) or for the same purposes for counties that are contiguous to a designated
			 natural disaster area; and
						(B)to carry out any other activities the Secretary determines necessary as a result of the 2014
			 drought, such as activities relating to wildfire damage.
						(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
					(b)Emergency assistance program for livestock, honey bees, and farm-Raised fishNotwithstanding any other applicable limitations under law, the Secretary shall use such sums as
			 are necessary of the funds of the Commodity Credit Corporation to carry
			 out the emergency assistance program for livestock, honey bees, and
			 farm-raised fish under section 531(e) of the Federal Crop Insurance Act (7
			 U.S.C. 1531(e)) for fiscal year 2014 to provide assistance to agricultural
			 producers for losses due to drought.
				(c)FEMA predisaster hazard mitigation grants
					(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Administrator of the
			 Federal Emergency Management Agency $25,000,000 for fiscal year 2014 for
			 mitigation activities related to drought and wildfire hazards.
					(2)Receipt and acceptanceThe Administrator of the Federal Emergency Management Agency shall be entitled to receive, shall
			 accept, and shall use to carry out this subsection the funds transferred
			 under paragraph (1), without further appropriation.
					(d)Emergency community water assistance grants
					(1)In generalNotwithstanding any other provision of law—
						(A)as soon as practicable after the date of enactment of this Act, out of any funds in the Treasury
			 not otherwise appropriated, the Secretary of the Treasury shall transfer
			 to the Secretary $25,000,000 for fiscal year 2014 to provide emergency
			 community water assistance grants under section 306A of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1926a) to address impacts of
			 drought;
						(B)the maximum amount of a grant provided under subparagraph (A) for fiscal year 2014 shall be
			 $1,000,000; and
						(C)for fiscal year 2014, a community whose population is less than 50,000 shall be eligible for a
			 grant under this paragraph.
						(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
					(e)Office of the Inspector General
					(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Inspector General of the
			 Department of Agriculture $2,000,000 for fiscal year 2014, to remain
			 available until expended, for oversight of activities carried out by the
			 Department relating to drought.
					(2)Receipt and acceptanceThe Inspector General of the Department of Agriculture shall be entitled to receive, shall accept,
			 and shall use to carry out this subsection the funds transferred under
			 paragraph (1), without further appropriation.
					(f)Emergency grants To assist low-Income migrant and seasonal farmworkers
					(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary $25,000,000 for
			 fiscal year 2014 to provide emergency grants to assist low-income migrant
			 and seasonal farmworkers under section 2281 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (42 U.S.C. 5177a) to address impacts
			 of drought upon declaration of a natural disaster under section 321(a) of
			 the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) or for
			 the same purposes in counties that are contiguous to a designated natural
			 disaster area.
					(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
					(g)Emergency forest restoration program
					(1)In generalNotwithstanding any other provision of law, as soon as practicable after the date of enactment of
			 this Act, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary $25,000,000 for
			 fiscal year 2014 for the Emergency Forest Restoration Program under
			 section 407 of the Agricultural Credit Act of 1978 (16 U.S.C. 2206) to
			 address impacts of drought or wildfire upon declaration of a natural
			 disaster under section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)) or for the same purposes in counties
			 that are contiguous to a designated natural disaster area.
					(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
					IIIFederal disaster assistance
			301.Treatment of drought under the Robert T. Stafford Disaster Relief and Emergency Assistance Act
				(a)FindingsCongress finds that—
					(1)the term major disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5122)) includes drought, yet no drought in the 30 years
			 preceding the date of enactment of this Act has been declared by the
			 President to be a major disaster in any of the States in accordance with
			 section 401 of that Act (42 U.S.C. 5170);
					(2)a major drought shall be eligible to be declared a major disaster or state of emergency by the
			 President on the request of the Governor of any State;
					(3)droughts are natural disasters that do occur, and while of a different type of impact, the scale of
			 the impact of a major drought can be equivalent to other disasters that
			 have been declared by the President to be a major disaster under the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.); and
					(4)droughts have wide-ranging and long-term impacts on ecosystem health, agriculture production,
			 permanent crops, forests, waterways, air quality, public health, wildlife,
			 employment, communities, State and national parks, and other natural
			 resources of a State and the people of that State that have significant
			 value.
					(b)AmendmentSection 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5192(a)) is amended—
					(1)in paragraph (7), by striking and;
					(2)in paragraph (8), by striking the period at the end and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(9)provide disaster unemployment assistance in accordance with section 410;
							(10)provide emergency nutrition assistance in accordance with section 412; and
							(11)provide crisis counseling assistance in accordance with section 416..
					IVEmergency designations
			401.Emergency designations
				(a)This Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)).
				(b)In the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S.
			 Con. Res. 13 (111th Congress), the concurrent resolution on the budget for
			 fiscal year 2010.
				
